This case closely resembles the one of Gray v. Andrews, decided this term. The agreement between appellant and appellee was the same except that here the deductible amounts were $200 to appellee and $150 to appellant, the residue payable one-half to each.
The principles involved are identical and the only need for additional observations is because in the other controversy *Page 54 
we invoked the rule that interpretation of ambiguous or uncertain terms by parties to a contract will influence the interpretation of them by a court. We pointed out there that the contract in litigation was the continuance of one immediately preceding it and that distribution under one having been accepted the same distribution under the other would be ordered.
Aside from this, the reasons given for our decision apply and are sufficient to justify the entry of a decree here, also that appellant and appellee should share equally the fees earned by the latter while associated with the former although collected after dissolution of their relationship. Appellee had the advantage of the staff, offices and location furnished by appellant, as well as the equipment, of which appellee had none. Although appellee's services produced the income it was doubtlessly enhanced by the association with appellant, a practitioner of long standing, and the facilities he made available.
We decide too, that appellee's day book and the list of names of his patients appearing in the ledger with amounts owed by them should be delivered to him by appellant.
It is ordered that a decree consistent with these views be entered.
Reversed.
TERREL, C, J., and BUFORD, J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 55